Opinion by
Orlady, P. J.,
The opinion of the court in refusing a new trial, is a sufficient answer to the argument of the appellant. The offers of evidence represented by the assignments of error relate to transactions occurring long prior to the time when it was sought to bind the defendants by the conduct of the alleged agent Hilsher, and when the offers were made to prove his authority, the attention of counsel was called to their defective character, as follows: “Do counsel for plaintiffs propose to follow this offer by any testimony showing that these shipping orders were given by the defendants in this case?” No such offer was made, either to show that the acts' of the alleged agent related to transactions within a reasonable period prior to the signing of the shipping orders offered, or to connect proposed testimony with other evidence showing that Hilsher had within a reasonable time prior to the date of the orders been employed by the defendants, and had done similar work or signed similar papers. The questions did not indicate when his special acts had been done or their relation to his employment by the defendants. There was nothing in the several offers as made to connect the defendants with the transaction suggested, and there was nothing offered to show any course of dealing that would indicate a relation of principal and agent at the time the offered shipping orders were signed. The question would have been simplified by making a specific offer to show that at the time these *156shipping orders were signed, Hilsher was authorized directly or by implication through a course of conduct to represent the defendant. It cannot be overlooked that despite the inquiry of the court directed to counsel, that the proposed questions did not connect the defendants with the act of Hilsher, the counsel for plaintiff never made any statement of the purpose for the admission of the testimony or any proffer to follow the questions by any evidence that would connect it with the transactions in suit. The relevancy of the questions propounded was not apparent, and if the offers had been made so as to connect the defendants with the act of Hilsher, the court would have presumed that counsel made it in good faith, and would support it by evidence, but in the absence of such an offer there is no ground for presumption, that if the case was reversed the witness on the second trial would give evidence that would be of any benefit to the defendant. Ordinarily, cases ought not to be reversed, and the expense and delay of a second trial be imposed by the appellate court upon mere speculation.
As the record is presented, the trial judge did not err in rejecting the evidence offered, and for the reasons given in Ms opinion refusing a new trial/the judgment is affirmed.